DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment filed on 5/5/21 has been entered.
Claims 1-35 have been canceled.
Claims 36-55 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-40, 42-51, 53-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al (US Patent NO 6,252,795).
Regarding claim 36, 53 and 55Hansen et al disclose  A two-terminal multi-level memristor comprising:
 a first set of resistance (611, 609, figure 6) elements comprising a plurality of resistance elements (609, 611, figure 6) connected in series (609 and 611 in figure 6 are connected in series) between first (the left side of 611, figure 6) and second (the right side of 609, figure 6) terminals of the multi-level memristor (609 and 611 are multi-level memristor); and 
a second set of resistance elements (619, 621, 623, 625, figure 6) comprising a plurality of second resistance elements (619, 621, 623, 625, figure 6), wherein each of the resistance elements of the second set is connected in parallel (619, 621, 623, 625 in figure 6 are connected in parallel) with a different number (the series connection is 2, and the parallel connection is 4, see figure 6) )of one or more of the series connected resistance elements of the first set, 
wherein one of the first set (609, 611, figure 6) and second set (619, 621, 623, 625, figure 6) of resistance elements comprises a plurality of binary memristors that can be selectively programmed to either a high or low resistance state and the other of the first and second set of resistance elements comprises a plurality of shunt resistors. The memristor in figure 6 of Hansen et al are resistive memory that can be program to either high or low resistance. 
Regarding claims 37 and 54, Hansen et al discloses The multi-level memristor element of claim 36, wherein the first set of resistance elements (609, 611, figure 6) comprises said plurality of binary memristors (609, 611, figure 6) and second set of resistance elements (619, 621, 623, 625, figure 6) comprises said plurality of shunt resistors.  The memristors 619, 621, 623 and 625 are connected in parallel, and being shunt resistor. Note that in electronic field a shunt resistor is resistors  connected in parallel with the ammeter whose range is to be extended. It is also connected in series with the load whose current is to be measured.
Regarding claim 38, Hansen et al disclsoe The multi-level memristor element of claim 36, wherein the first set of resistance elements (as above) comprises said plurality of shunt resistors (as above)  and second set of resistance elements comprises said plurality of binary memristors ( resistive memory with low or high resistance values).  
 Regarding claim 39, Hansen et al disclose  The multi-level memristor element of claim 38, wherein the first set of resistance elements further comprises a binary memristor (high or low resistance).  
Regarding claim 40, Hansen et al disclose The multi-level memristor element of claim 36, wherein the first set of resistance elements (609 and 611, figure 6) further comprises a resistance element (as above) which is not in parallel (609 and 611 are not in parallel with any memristors 619, 621, 623, 625 as shown in figure 6)  with any of the resistance elements of the second set of resistance elements (619, 621, 623, 625, figure 6) .  
41. (New) The multi-level memristor element of claim 36, wherein the first set of resistance elements further comprises an offset resistor.  
Regarding claim 42, Hansen et al disclose The multi-level memristor element of claim 36, wherein each of the resistance elements of the second set of resistance elements (619, 621, 623, 625, figure 6) is connected, on one side, to a common node (the left side of memristors 619, 621, 623, 625 are connected together,  i.e. common node) 
Regarding claim 43, Hansen et al disclose the multi-level memristor element of claim 42, wherein said common node (as above)  is one of the two terminals of the two-terminal multi-level memristor (see figure 6).  
Regarding claim 44, Hansen et al disclose  The multi-level memristor element of claim 36, wherein the first (609, 611, figure 6) and second sets (619, 621, 623, 625, figure 6) of resistance elements are configured such that a resultant change in overall resistance of the two- terminal multi-level memristor as a result of varying the resistance state of one of the binary memristors between the high and low resistance states is different for each of the binary memristors.  
Regarding claim 45, Hansen et al disclsoe The multi-level memristor element of claim 44, wherein the resultant changes in overall resistance of the two-terminal multi-level memristor as a result of varying the resistance state of the binary memristors (high or low resistance state) is scaled to provide a binary coding.  
Regarding claim 46, Hansen et al disclose The multi-level memristor element of claim 36, wherein each of the plurality of binary memristors (609, 611, figure 6) has substantially the same resistance characteristics.  
Regarding claim 47, Hansen et al disclose  The multi-level memristor element of claim 36, further comprising switching circuitry (627, figure 6), the switching circuitry configured to apply electrical control signal to selectively program said binary memristors to either of a high resistance or a low resistance state.  Note that the logic circuit 627 in figure 6 would change the stage of the memristors.
Regarding claim 48, Hansen et al disclose The multi-level memristor element of claim 46, further comprising a controller (513, figure 5) configured to receive an input data value to be applied using the two-terminal multi-level memristor element, wherein the controller is configured to control the switching circuitry (627 in figure 6, or 511 in figure 5) to program the binary memristors based on the input data value.  
Regarding claim  49, Hansen et al disclose The multi-level memristor element of claim 48, wherein the controller (513, figure 5) is configured to control the programming of the binary memristors (609, 611, 619, 621, 623, 625, figure 6) based on the input data value such that a variation in the input data value leads to a variation in conductance of the two-terminal multi-level memristor which varies linearly with the input data value.  
Regarding claim 50, Hansen et al disclose An analogue computing circuit (205, figure 2) comprising the two-terminal multi-level memristor of claim 36.  
Regarding claim 51, Hansen et al disclose a A synapse circuit for a neural network comprising at least one two-terminal multi-level memristor as claimed in claim 36.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al in view of Payne (US Patent 3,979,735).
Hansen applied as above.
Hansen et al fail to teach a resistance element comprises an offset resistor.
Payne discloses a device having a memory element comprising an offset resistor (see first three lines of the abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hansen et al by using a memory element comprising an offset resistor so as to store data as taught by Payne.
Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the synapse circuit comprises: an input to receive at least one data input signal indicative of a data input, the data input signal provided as a voltage or current; an output to provide at least one data output current indicative of the data input times a defined weighting value; and at least first and second data paths between the input and the output, each of said data paths comprising one of said at least one two-terminal multi-level memristor, wherein the at least one data input signal is applied to at least one of the data paths, wherein the resistance level of at least one multi-level memristor is adjusted based on the defined weighting value, and wherein the data output current is based on the current through said at least first and second data paths.:
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
9/23/22
/SON T DINH/Primary Examiner, Art Unit 2824